DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12, drawn to a thermoplastic thiourethane polymer.
Group II, claims 13-19, drawn to a method of synthesizing a thermoplastic thiourethane polymer.
Group III, claim 20, drawn to an additive manufacturing method.

Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of multiple monomers in a polymer with polythiourethanes with two monomers, where the first monomer has 2 or more thiol groups and the second monomer has two or more isocyanate groups dissolved in an anhydrous aprotic solvent with a non-nucleophilic base catalyst having a pKa greater than 7, this technical feature is not a Madsen (US 2015/0166716).  
Madsen discloses a thiourethane polymer (see [0017-[0019] – a polymer structure is disclosed; [0019] indicates that W1 reacts with W3, see indicated Markush groups of structures, to form a polyethiourethane, see also [0020] which indicates that the reaction occurring is a co-polymerization reaction).
Thiol groups are of the form R-SH as understood by one of ordinary skill in the art.  Isocyanate groups are of the form R-N=C=O as understood by one of ordinary skill in the art before the effective filing date.
Madsen discloses a first type of monomer contains two or more thiol functional groups ( W1 and W2 can be SH and/or NCO – see [0018] - meaning that the structure when either W1 is selected as SH, W2 is SH, and W3/W4 is selected as –NCO of [0019] reads on the claimed polymer formed).
Madsen further discloses wherein the monomers are polymerized together in an anhydrous aprotic solvent (see anhydrous THF of [0512]).
Madsen further discloses a catalyst that is a non-nucleophilic base (see trialkylamine of [0054], [0300; DABCO of [0020], see also Eq. 1 of [0021]) having a pKa greater than 7 (is basic, see [0174]).
Examiner recognizes Applicant’s preliminary amendment to include claimed subject matter in the independent claim 1 which was not indicated as found in the X reference of the ISR.  However, Madsen does disclose the amended subject matter.  The linear aliphatic group of the first monomer is X1 and X2 selected as C1-12 alkylene (See cited para and claim 51).
Therefore, claim 1 is anticipated by the disclosure of Madsen.  

A telephone call was made to Atty Ronald J. Corbett on 11/27/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712